Citation Nr: 1041443	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-00 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty February 1970 to October 1972.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking service connection for hepatitis C.  He 
contends that he contracted the hepatitis C viral infection 
during service.  Specifically, he claims multiple inservice risk 
factors, including inoculation guns, intravenous (IV) drug usage, 
high-risk sexual activity, tattoos, surgery while in Vietnam, and 
being in bloody bar fights.

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms "may 
be" associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83. 

The Veteran's statements are competent evidence about what he 
experienced.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran's testimony competent as to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  

VA has determined that the risk factors for hepatitis C include 
IV drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various percutaneous 
exposures, such as tattoos, body piercing, acupuncture with non-
sterile needles, shared toothbrushes, or razor blades.  VBA 
letter 211B (98-110) (November 30, 1998).

As noted above, the Veteran reported multiple inservice risk 
factors for hepatitis C, and his statements are competent 
evidence regarding the occurrence of these incidents.  Post 
service VA treatment records in May 1973 noted the Veteran's 
history of drug usage, and listed diagnoses of viral hepatitis 
with long incubating Type B virus and drug abuse, including 
heroin, morphine, and cocaine.  More recent treatment records, 
beginning in 2004, reflect diagnoses of hepatitis C.  Under these 
circumstances, the RO should schedule the Veteran for the 
appropriate VA examination to address the existence and etiology 
of the Veteran's current 
hepatitis C.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
examination to address the nature and 
etiology of his hepatitis C.  The claims 
file must be made available to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must elicit a 
history of possible risk factors from the 
Veteran.  The history must include 
reference to the Veteran's inservice and 
post service risk factors for developing 
hepatitis C.  Thereafter, based upon review 
of the service and post service medical 
records, the examiner must provide an 
opinion as to whether the Veteran's current 
hepatitis C is related to his military 
service.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  A 
complete rationale for all opinions must be 
provided.  The report must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

3.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

4.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case addressing all 
evidence received since the April 2009 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


